Opinion by
Ekwall, J.
A representative of the customs brokerage firm in whose name the petition was filed testified that in making this entry he followed the regular practice of entering at the invoice values; that he did not submit the invoice to the appraiser because he had found the exporter to be correct in the invoice .values given over a number of years; and that about 3 or 4 months subsequent to entry, he obtained information from the appraiser that there had been a raise in price, the effective date of which was a few days before the merchandise left Sweden. The witness stated that he had no intention to defraud the United States of any revenue or to mislead Government officials or conceal any facts in respect to this importation. Upon the record the court was of the opinion that the petitioner at the time of making entry had no information and knew of nothing that would raise a doubt in the mind of a reasonable and prudent'-man that the entered value of this merchandise was not the true market value. The petition was therefore granted.